UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-4108


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHN D. WASHINGTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:08-cr-00042-IMK-JSK-1)


Submitted:    August 24, 2009                 Decided:   October 13, 2009


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katy J. Ratai, Assistant Federal Public Defender, Clarksburg,
West Virginia, for Appellant.    Sharon L. Potter, United States
Attorney, Zelda E. Wesley, Assistant United States Attorney,
Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John D. Washington was indicted on one count of being

felon in possession of a firearm, in violation of 18 U.S.C.

§§ 922(g)(1),         924(a)(2)   (2006).         Subsequent    to    the    district

court’s denial of his motion to suppress evidence seized as the

result     of    an     investigative      stop    by   Officer      Aaron    Dalton,

Washington      entered     a   conditional       guilty   plea,     preserving     the

right to appeal the district court’s denial of his motion.                          The

district        court     sentenced       Washington       to      thirty     months’

imprisonment.         On appeal, Washington contends that the totality

of   the   circumstances        shows    that   Officer    Dalton     did    not   have

reasonable suspicion to effectuate a Terry * stop because: (1) the

911 call did not provide significant indicia of reliability; (2)

Washington’s behavior was not evasive; and (3) Fairmont Hills

was not a high crime area.           Finding no error, we affirm.

             In reviewing a district court’s ruling on a motion to

suppress, we defer to the district court’s factual findings,

setting them aside only if clearly erroneous, and review its

legal conclusions de novo.               United States v. Uzenski, 434 F.3d

690, 704 (4th Cir. 2006).               When the district court has denied a

motion to suppress, “the evidence must be construed in the light

most favorable to the Government.”                Id.

      *
          Terry v. Ohio, 392 U.S. 1 (1968).



                                           2
             Consistent with the Fourth Amendment, a police officer

may conduct a brief investigatory stop, known as a Terry stop,

“when the officer has a reasonable, articulable suspicion that

criminal activity is afoot.”              Illinois v. Wardlow, 528 U.S. 119,

123 (2000) (citing Terry, 392 U.S. at 30).                     In assessing whether

a Terry stop was supported by reasonable, articulable suspicion,

we must consider the “totality of the circumstances . . . to see

whether the detaining officer has a particularized and objective

basis   for    suspecting        legal    wrongdoing.”              United    States   v.

Arvizu, 534 U.S. 266, 273 (2002) (internal quotation marks and

citation omitted); see also United States v. Sokolow, 490 U.S.

1, 8 (1989).        “Thus, factors which by themselves suggest only

innocent conduct may amount to reasonable suspicion when taken

together.”      United States v. Perkins, 363 F.3d 317, 321 (4th

Cir. 2004).     While an officer’s “hunch” will not justify a stop,

Terry, 392 U.S. at 27, we “give due weight to common sense

judgments reached by officers in light of their experience and

training.”     Perkins, 363 F.3d at 321.

             Washington     first    contends         that    the    911     call   lacked

detailed      content      and    reliability.               “In     cases     where   an

informant’s     tip     supplies     part       of    the    basis     for    reasonable

suspicion,     we   must    ensure       that   the    tip    possesses       sufficient

indicia of reliability.”            Perkins, 363 F.3d at 323.                 “Where the

informant is known . . . an officer can judge the credibility of

                                            3
the   tipster    firsthand        and   thus           confirm         whether        the    tip     is

sufficiently reliable to support reasonable suspicion.”                                      Id.      A

known informant’s tip is generally more reliable than that of an

unknown    informant     because        the       known          informant          “can    be     held

responsible      if   her    allegations           turn          out    to     be    fabricated.”

Florida v. J.L., 529 U.S. 266, 270 (2000).

            The informant in this case, Jewel Douglas, identified

herself to the 911 dispatcher and, as the district court noted,

the   context    of   the     call    made        it       clear       that    Douglas       was     an

employee of the Fairmont Hills apartment complex and was in the

office watching the suspicious activity.                                Thus, the basis of

Douglas’s     knowledge       was     apparent             and    her     proximity          to     the

activity    supports        her     credibility.                  See    United           States     v.

Christmas, 222 F.3d 141, 144 (4th Cir. 2000) (stating that the

informant’s close proximity to the illegal activity supported

her credibility).           Moreover, the officers knew where to find

Douglas if they determined the tip was false.

            Further,        “[w]here     .    .        .    an     officer          had    objective

reason to believe that a tip had some particular indicia of

reliability,      the   tip       can    rightfully                support          an     officer’s

decision    to   investigate         further.”              Perkins,          363    F.3d    at     325

(internal    quotation       marks,     alteration,               and    citation          omitted).

When Douglas called 911, she indicated that she could see the

“drug dealers” sitting under the pavilion and stated that they

                                              4
rode around in a white car.               The 911 dispatcher sent Officer

Dalton   to    Fairmont    Hills,      telling    him    that   there    was   “drug

activity   going    on    in    or    around    the   vehicle.”    When     Officer

Dalton arrived, the only vehicle in the parking lot matching

Douglas’s description was the vehicle Washington occupied, which

was parked in front of the pavilion.                    Therefore, we find that

the 911 call had sufficient indicia of reliability.

              Second, Washington contends that he was not acting in

an evasive manner.        “Evasive conduct, although stopping short of

headlong      flight,    may     inform    an     officer’s     appraisal      of   a

streetcorner encounter.”             United States v. Lender, 985 F.2d 151,

154 (4th Cir. 1993).           Here, Washington got out of his vehicle as

soon as he saw Officer Dalton arriving in a marked police car,

and quickly walked toward the back of his vehicle, looking back

over his shoulder and holding his hand around the waistband of

his pants.      Officer Dalton testified that Washington’s demeanor

suggested that Washington was leaving because of the officers’

arrival.      Thus, we find that Washington’s behavior was evasive

and supported Officer Dalton’s reasonable suspicion.

              Finally, Washington argues that Officer Dalton had no

basis to consider Fairmont Hills a high crime area, because he

had never made a drug-related arrest in the area.                       “[O]fficers

are not required to ignore the relevant characteristics of a

location” when deciding if further investigation is warranted;

                                          5
thus, an individual’s presence in a high crime area is relevant

in assessing reasonable suspicion.                    Wardlow, 528 U.S. at 124.

However,    mere      presence    in    a    high   crime      area    alone     does      not

support reasonable suspicion.                Id.; see also Lender, 985 F.2d at

154 (stating that “[w]hile the defendant's mere presence in a

high crime area is not by itself enough to raise reasonable

suspicion,     an     area's     propensity       toward       criminal      activity      is

something      that     an    officer       may   consider.”).          We     credit      an

officer’s      practical       experience         when    assessing          whether       the

officer had reasonable suspicion.                 Lender, 985 F.2d at 154.

              Officer Dalton testified that he had been a City of

Fairmont    police      officer       for   seven   years      and    was    assigned      to

patrol the Fairmont Hills area.                   He further testified that the

Fairmont Police Department received frequent calls from Fairmont

Hills   and    he     was    there,    on    average,     at    least     once      a   week.

Officer Dalton stated that he had, at times, made two to three

arrests a week at Fairmont Hills, mainly for alcohol-related and

domestic      issues.        Although       Officer      Dalton      could    not       recall

personally making any drug arrests at Fairmont Hills, he was

aware that there was a lot of drug activity there and knew drug

arrests had been made there.                Officer Dalton also testified that

he was aware of Fairmont Hills’s drug-related nicknames.                                   We

find that, based on his experience and knowledge, Officer Dalton



                                              6
had a reasonable basis to believe Fairmont Hills was a high

crime area.

            Viewing the evidence in the light most favorable to

the Government, based on the totality of the circumstances, we

conclude    that    Officer      Dalton     had    reasonable,        articulable

suspicion to effectuate the Terry stop.              The known informant’s

tip had sufficient indicia of reliability, Washington’s behavior

was evasive, and Fairmont Hills was a high crime area.                      Taking

these facts together, it is clear that Officer Dalton had reason

to   believe     Washington     was   involved      in   criminal       activity.

Therefore, the Terry stop did not violate Washington’s Fourth

Amendment      rights   and     the   district     court       properly     denied

Washington’s     motion   to    suppress    the    evidence     obtained     as   a

result of the stop.       Accordingly, we affirm the district court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions    are    adequately    presented     in    the    materials

before   the    court   and    argument    would   not   aid    the    decisional

process.

                                                                          AFFIRMED




                                       7